DETAILED ACTION
Status
This communication is in response to the application filed on 30 October 2019. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/755,347, filed on 2 November 2018, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 February 2020 was filed after the mailing date of the application on 30 October 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.

Applicant includes several references in the specification via “incorporation by reference”:
Zhao, Yan, et al., Uplift Modeling with Multiple Treatments and General Response Types, from SIAM Data Mining 2017, incorporated by Applicant at Applicant ¶ 0025 regarding CTS models, which the Examiner downloaded on 24 February 2021 from https://epubs.siam.org/doi/pdf/10.1137/1.9781611974973.66, at Applicant ¶ 0025 (hereinafter, “Zhao”);
“Documentation describing XGBoost … at https://xgboostreadthedocsio/en/latest/” (as ostensibly/presumably meant to be https://xgboost.readthedocs.io/en/latest/) at Applicant ¶ 0027, where “XGBoost is an optimized distributed gradient boosting library” (Id.) – the Examiner has taken a screenshot on 24 February 2021 of the accessible site as attached (hereinafter, “XGBoost”);
“Documentation describing LightGBM … at https://lightgbm.readthedocsio/en/latest/” (as ostensibly/presumably meant to be https://lightgbm.readthedocs.io/en/latest/) at Applicant ¶ 0028, where “LightGBM is a gradient boosting framework that uses tree based learning algorithms” (Id
“Documentation describing PyTorch … at https://pytorch.org/docs/stable/index.html” at Applicant ¶ 0029, where “Regarding deep ANNs 216d and 228d, it is noted that such neural network models may be developed utilizing a PyTorch package, which is an optimized tensor library for deep learning using GPUs and CPUs” (Id.) – the Examiner has taken two screenshots on 24 February 2021 (one a direct PDF, the other including the version pull-down) as attached (hereinafter, “PyTorch”); and
"‘A Fast Algorithm for Approximate Quantiles in High Speed Data Streams,’ by Qi Zhang and Wei Wang, (International Conference on Scientific and Statistical Database Management 2007)” at Applicant ¶ 0039 regarding use of a CDF and particularly, a “fast CDF algorithm” (Id.) – the Examiner has downloaded a copy of this reference from https://ieeexplore.ieee.org/document/4274974 as attached (hereinafter, “Zhang”).
These references are collectively referred to as “AAPA” – Applicant’s Admitted Prior Art, and since none of the indicated models is described as modified, improved, or changed in any manner, nor is there any apparent description regarding how to create or train the models – other than whatever information may already be available, such as via the AAPA – the models of the AAPA are considered to be well-understood, routine, conventional.
Further, it is noted that Applicant ¶ 0024 indicates that “With respect to CTS+ models 216a and 228a, it is noted that those models may be an enhanced version of the CTS model known in the art. CTS+ and unenhanced CTS are tree-based models that incorporate splitting and termination rules.” CTS models as tree-based and 

Applicant claims Claims 2, 3, 12, and 13 each refer to a “weighted impurity function”; however, there is no description or indication of what this is, or what the term means. Per claims 2 and 12, on their face, the “weighted impurity function” is modifying “splitting and termination rules”; however the only mention whatsoever of the terms “weigh”, “weight”, “impure”, “impurity”, or any variations/derivations thereof is at Applicant ¶¶ 0026 and 0036 (not explaining or describing the “weighted impurity function”, but merely saying it is used), and the only mentions of “function” and/or its variations/derivations is at the above mentions and Applicant ¶¶ 0018 (“implement the functionality ascribed to user system”), 0031 (“The functionality of software code 110/210 will be further described”), and 0038 (“using a scoring algorithm in the form of a cumulative distribution function (CDF)”), as well as original claims 7 and 17 also indicating the CDF. Applicant ¶ 0026 recites that “By contrast to unenhanced CTS, the enhanced version CTS+ introduced in the present application incorporates use of a weighted impurity function as a component for scoring of candidate advertisements 250 identified by trained CTS+ model 216a”, but this merely indicates it is a contrast to CTS, but not how or what the contrast is, and/or that it is “a component for scoring of candidate advertisements”, but not what this scoring is or how it works or what the functions are, or anything else regarding the weighted impurity function. Applicant ¶ 0036 recites that “trained predictive model(s) 216 used in action 362 may include a tree-based model that incorporates splitting and 
Therefore, although Applicant indicates that “use of a weighted impurity function as a component for scoring of candidate advertisements 250 identified by trained CTS+ model 216a” is “introduced in the present application” (at Applicant ¶ 0026), Applicant provides no explanation regarding what that function is, or how it may be used. The Examiner is interpreting this as indicating that the use of a weighted impurity function, what that function would be, and how to employ such a function is so well known that no further description is required – i.e., that it is well-understood, routine, conventional activity and that it is also AAPA. Any other interpretation or a rebuttal of this interpretation would appear to require rejection under 35 USC § 112 for written support and/or indefiniteness.




Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Applicant ¶ 0027 recites that “Documentation describing XGBoost is accessible online at https://xgboostreadthedocsio/en/latest/, and that documentation is hereby incorporated fully by reference into the present application.” Although, as indicated below, this particular address appears inaccessible (on 24 February 2021, at least), and is likely a typographical error for https://xgboost.readthedocs.io/en/latest/, which is accessible, as attached; however, this is noted as copyrighted after the instant filing.
Applicant ¶ 0028 recites that “Documentation describing LightGBM is accessible online at https://lightgbm.readthedocsio/en/latest/, and that documentation is hereby incorporated fully by reference into the present application.” Although, as indicated below, this particular address appears inaccessible (on 24 February 2021, at least), and is likely a typographical error for https://lightgbm.readthedocs.io/en/latest/, which is accessible, as attached; however, this is noted as copyrighted long after the instant filing.
Applicant ¶ 0029 recites that “Documentation describing PyTorch is accessible online at https://pytorch.org/docs/stable/index.html, and that documentation is hereby incorporated fully by reference into the present application.”
The Examiner has attempted to access each of these sites, but the XGBoost and LightGBM sites were not currently available to the Examiner at the time; however, the PyTorch site was accessible and indicates “PyTorch is an optimized tensor library for deep learning using GPUs and CPUs” with “Features described [and] 
Clearly, this is an explicit attempt to modify the specification via web sites and/or pages that may be modified after the time of filing, so as to encompass describing information and “invention(s)” that was/were not conceived of by the listed inventors. The Examiner notes specifically that Applicant submitted copies of the XGBoost, LightGBM, and PyTorch sites, and the copies of each that the Examiner includes contains at least some change to each in the just-over-a-year time (3 February 2020 to 24 February 2021) since Applicant’s submission. Therefore, this documents that the reference sites have in fact changed content, and those documented changes are only on the menu/index pages, there are more changes contained in the linked content on the pages/sites Applicant is attempting to incorporate – Applicant’s specification has then ostensibly change via the incorporation by reference.
The Examiner notes that MPEP § 608.01(VII) explicitly indicates that “37 CFR 1.57(e) states that an incorporation by reference by hyperlink or other form of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-10) and method (claims 11-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites an automated advertisement selection system comprising: a computing platform including a hardware processor and a system memory; a software code stored in the system memory, the software code including a trained predictive model and a scoring module; the hardware processor configured to execute the software code to: 
Independent claim 11 is directed to a method for use by an automated advertisement selection system including a computing platform having a hardware processor and a system memory, the system memory including a trained predictive model and a scoring module, the method comprising the same receiving, identifying, determining, and selecting activities, being performed “by the software code executed by the hardware processor”. Therefore, claim 11 is analyzed in the same manner as claim 1.
The claim elements may be summarized as the idea of targeting advertising (with an advertisement having the highest likelihood of enticing a group); however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such 
The dependent claims (claims 2-10 and 12-20) appear to merely indicate the general or specific type of predictive model (claims 2-6 and 12-16), the basis for determining desirability scores, i.e., a cumulative distribution function and obtaining data to update that function (claims 7-8 and 17-18), obtaining consumer ratings and training a new model (claims 9 and 19), and/or identify the best predictive model from a plurality of models and selecting another advertisement for a another query (claims 10 and 20). Therefore, the dependent claims appear to merely limit the application of the idea itself and are considered to be included in the application of the abstract idea.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the system comprising: a computing platform including a hardware processor and a system memory; a software code stored in the system memory, the software code including a trained predictive model and a scoring module; the hardware processor configured to execute the software code to perform the activities and the method for use by an automated advertisement selection system including a computing platform having a hardware processor and a system memory, the system memory including a trained predictive model and a scoring module, the method comprising the same activities being performed by the software code executed by the hardware processor. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are, quite literally, merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a Alice” (MPEP §§ 2105.05(I)(A)) and 21060.05(f).
Regarding the use of the various models or types of models, as well as the scoring, as indicated at dependent claims 2-8 and 12-18, if or when considered as potentially being additional to the abstract idea itself, are discussed and explained above (at the Examiner’s Note) as being well-understood, routine, conventional activities as based on Applicant’s specification.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims (claims 2-10 and 12-20) appear to merely indicate the type of predictive model, the score basis for the desirability scores, obtaining data and training a new model, and/or identify the best predictive model (as indicated and explained above), and therefore only limit the application of the idea, and not add significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cetin et al. (U.S. Patent Application Publication No. 2012/0022952, hereinafter Cetin ‘952).

Claim 1: Cetin ‘952 discloses an automated advertisement selection system comprising:
a computing platform including a hardware processor and a system memory (see at least, e.g., Cetin at ¶¶ 0073, “network 800, including nodes …, any of which nodes may comprise a machine 850 within which a set of instructions for causing the machine to perform any one of the techniques discussed above may be executed” 0076, “computer system 850 includes a processor 808 (e.g. a processor core, a microprocessor, a computing device, etc), a main memory 810 and a static memory 812”; citation by number only hereinafter);
a software code stored in the system memory, the software code including a trained predictive model and a scoring module (0073, “nodes may comprise a machine 850 within which a set of instructions for causing the machine to perform any one of the techniques discussed above may be executed”);
the hardware processor configured to execute the software code to:
receive an advertising query, the advertising query including a plurality of parameters describing a target consumer group (0005, “query-advertisement pair”, 0021, “predict the probability of click based on a user, a query, and an advertiser”, 0057, “queries input by a user or users, advertiser entities, and/or advertisements 
identify, using the trained predictive model, a plurality of candidate advertisements for the target consumer group based on the plurality of parameters (0051, “system 200, or any component therein, may be used for performing click prediction …, and such click predictions may be used by an ad server, which in turn may employ any one or more specialized advertisement serving modules”);
determine, using the scoring module, desirability scores for each one of the plurality of candidate advertisements, each of the desirability scores corresponding to a likelihood of each respective one of the plurality of candidate advertisements enticing the target consumer group (0005, “query-advertisement pair”, 0021, “predict the probability of click based on a user, a query, and an advertiser”); and
select one of the plurality of candidate advertisements based on the desirability scores for distribution to the target consumer group (0005, “query-advertisement pair”, 0021, “predict the probability of click based on a user, a query, and an advertiser”, 0051, “system 200, or any component therein, may be used for performing click prediction using linear and log-linear model combinations, and such click predictions may be used by an ad server, which in turn may employ any one or more specialized advertisement serving modules”).

Claim 10: Cetin ‘952 discloses the automated advertisement selection system and method of claim 1, wherein the trained predictive model is one of a plurality of trained predictive models, and wherein the hardware processor is configured to execute the software code to further:
identify, based on the desirability scores for each of the plurality of candidate advertisements, a best predictive model for the target consumer group from among the plurality of trained predictive models (0005, “the combined predictive model reliably yields predictive estimates of occurrence of click events that are at least as good as the best predictive model in the slice-wise predictive model set” and “overlay any one or more of a variety of distribution models”, 0044, “the resulting combined model is better than, or at least as good as, the best model fb);
receive another advertising query corresponding to the target consumer group (Cetin ‘952 at 0005, 0018, 0021, 0051, and 0057, as explained at the citations for the parent claim, the receiving and selecting steps being a repeat of the same activities indicated at the parent claims); and
select, using the identified best predictive model and the scoring module, another advertisement for distribution to the target consumer group (Cetin ‘952 at 0005, 0018, 0021, 0051, and 0057, as explained at the citations for the parent claim, the receiving and selecting being a repeat of the same activities indicated at the parent claims).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cetin ‘952 in view of Wu, Xindong, et al., Top 10 algorithms in data mining, Knowledge and Information Systems, 14, pp. 1-37, dated 2008, downloaded 24 February 2021 from https://link.springer.com/article/10.1007%2Fs10115-007-0114-2 (hereinafter “Wu”).

Claims 2 and 12: Cetin ‘952 discloses the automated advertisement selection system and method of claims 1 and 11, but does not appear to explicitly disclose b), Cetin ‘952 does indicate using weights in the modeling, including maximum entropy models indicating likelihood (Cetin ‘952 at 0062-0064). Wu, though, teaches using the recognized top algorithms in that it “presents the top 10 data mining algorithms identified by the IEEE International Conference on Data Mining (ICDM) in December 2006” (see Abstract, p. 1), “In an effort to identify some of the most influential algorithms that have been widely used in the data mining community, the IEEE International Conference on Data Mining (ICDM …) identified the top 10 algorithms in data mining for presentation at ICDM ’06 in Hong Kong” (Introduction, p. 2), and includes decision trees, splitting rules, and the use of an impurity function such as Gini (§§ 10.1-10.2, pp. 27-29) as well as stopping rules – i.e., termination rules (§ 10.8, pp.31-32). The Gini impurity function analysis is further indicated as “similar to the better known entropy or information-gain criterion” but “The CART authors favor the Gini criterion over information gain because the Gini can be readily extended to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement selection of Cetin ‘952 with the top practices indicated by Wu in order to use a tree-based model incorporating splitting and termination rules modified by a weighted impurity function that is favored at least since it will compute more rapidly.
The rationale for combining in this manner is that using a tree-based model incorporating splitting and termination rules modified by a weighted impurity function is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cetin ‘952 in view of Wu and in further view of Applicant’s Admitted Prior Art (“AAPA”) as indicated at the Examiner’s Note above.

Claims 3 and 13: Cetin ‘952 in view of Wu discloses the automated advertisement selection system and method of claims 2 and 12, but does not appear to explicitly disclose wherein the tree-based model comprises a Contextual 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement selection of Cetin ‘952 in view of Wu with the CTS modeling indicated by AAPA in order to use CTS modeling, since it leads to significant performance improvement over other applicable methods.
The rationale for combining in this manner is that using a CTS model is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cetin ‘952 in view of Applicant’s Admitted Prior Art (“AAPA”) as indicated at the Examiner’s Note above, where Cetin et al. (U.S. Patent Application Publication No. 2012/0023043, hereinafter Cetin ‘043) is the parent application to Cetin ‘952, and incorporated by reference into Cetin ‘952 at ¶ 0017 of Cetin ‘952.

Claims 4 and 14: Cetin ‘952 discloses the automated advertisement selection system and method of claims 1 and 11, but does not appear to explicitly disclose wherein the trained predictive model comprises a substantially optimized distributed gradient boosting library model providing a parallel tree boosting. However, Applicant ¶ 0027 indicates that “it is noted that XGBoost is an optimized distributed gradient boosting library designed to be highly efficient, flexible, and portable”. Therefore, the Examiner understands and finds that using a substantially optimized distributed gradient boosting library model providing a parallel tree boosting is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to “be highly efficient, flexible, and portable” (Id.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement selection of Cetin ‘952 with the XGBoost modeling indicated by AAPA in order to use a substantially optimized distributed gradient boosting library model providing a parallel tree boosting so as to “be highly efficient, flexible, and portable”.
The rationale for combining in this manner is that using a substantially optimized distributed gradient boosting library model providing a parallel tree boosting is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Claims 5 and 15: Cetin ‘952 discloses the automated advertisement selection system and method of claims 1 and 11, but does not appear to explicitly disclose wherein the trained predictive model comprises a gradient boosting framework using tree-based learning algorithms. However, Applicant ¶ 0028 indicates that “LightGBM is a gradient boosting framework that uses tree based learning algorithms [and] is designed to be distributed and efficient with the following advantages: faster training speed and higher efficiency, lower memory usage, improved accuracy”. Therefore, the Examiner understands and finds that using a gradient boosting framework using tree-based learning algorithms is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to improve training speed, efficiency, memory usage, and accuracy.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement selection of Cetin ‘952 with the LightGBM modeling indicated by AAPA in order to use a gradient boosting framework using tree-based learning algorithms, since it leads to improved training speed, efficiency, memory usage, and accuracy.
The rationale for combining in this manner is that using a gradient boosting framework using tree-based learning algorithms is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement selection of Cetin ‘952 with the deep ANN modeling indicated by AAPA in order to use deep ANN modeling, since it may allow for learning based on features not explicitly defined in raw data.
The rationale for combining in this manner is that using a deep ANN model is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Claims 7 and 17: Cetin ‘952 discloses the automated advertisement selection system and method of claims 1 and 11, but does not appear to explicitly disclose wherein the scoring module is configured to determine the desirability scores using a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement selection of Cetin ‘952 with the CDF and/or fast CDF indicated by AAPA in order to use a CDF, and particularly a fast CDF, since it is advantageous as not being as burdensome to approximate quantiles.
The rationale for combining in this manner is that using a CDF for scoring, and particularly a fast CDF, is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cetin ‘952 in view of Applicant’s Admitted Prior Art (“AAPA”) and in further view of Fano et al. (U.S. Patent Application Publication No. 2005/0189414, hereinafter Fano).

Claims 8 and 18: Cetin ‘952 in view of AAPA discloses the automated advertisement selection system and method of claims 7 and 17, but does not appear to explicitly disclose wherein the hardware processor is configured to execute the software code to further: obtain, after distribution of the selected one of the plurality of candidate advertisements, a consumer rating of the selected one of the plurality of candidate advertisements from at least some members of the target consumer group; and update the CDF used based on the consumer rating of the selected one of the plurality of candidate advertisements. Fano, however, teaches using a training system for a customer model (Fano at 0045-0046) where the data may include both identification information and derived information like behavior, brand loyalty, price sensitivity, etc. (Fano at 0047), and “the customer model training module 120 may be updated at any time, including after any one or all shopping trips. Thus, after runtime, a new set of transactions may occur. Based on these transactions, the customer model may be updated.” (Fano at 0049). Therefore, the Examiner understands and finds that updating the CDF from the combination at the parent claims based on data obtained from the consumer is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to remain current and improve accuracy based on the latest (after every trip) information.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement selection of Cetin ‘952 in view of AAPA with the updating of Fano in order to update 
The rationale for combining in this manner is that updating the CDF from the combination at the parent claims based on data obtained from the consumer is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cetin ‘952 in view of Fano et al. (U.S. Patent Application Publication No. 2005/0189414, hereinafter Fano).

Claims 9 and 19: Cetin ‘952 discloses the automated advertisement selection system and method of claims 1 and 11, but does not appear to explicitly disclose. wherein the hardware processor is configured to execute the software code to further: obtain, after distribution of the selected one of the plurality of candidate advertisements, a consumer rating of the selected one of the plurality of candidate advertisements from at least some members of the target consumer group; train a new predictive model based on the consumer rating of the selected one of the plurality of candidate advertisements; compare an advertisement selection performance of the new predictive model and the trained predictive model; and replace the trained predictive model with the new predictive model when the advertisement selection performance of the new predictive model exceeds the b). Fano, however, teaches using a training system for a customer model (Fano at 0045-0046) where the data may include both identification information and derived information like behavior, brand loyalty, price sensitivity, etc. (Fano at 0047), and “the customer model training module 120 may be updated at any time, including after any one or all shopping trips. Thus, after runtime, a new set of transactions may occur. Based on these transactions, the customer model may be updated.” (Fano at 0049). As such, since the updates of Fano are used, the resultant model is a new model. Therefore, the Examiner understands and finds that obtaining data from the consumer and using that data to train a new model is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to remain current and improve accuracy based on the latest (after every trip) information.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisement selection of Cetin ‘952 with the updating of Fano in order to obtain data from the 
The rationale for combining in this manner is that obtaining data from the consumer and using that data to train a new model is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cui et al. (U.S. Patent Application Publication No. 2013/0339126, hereinafter Cui) indicates various delivery and payment types (Cui at 0010-0011), and the use of trained machine learning models (Cui at 0012) to target advertisements based on interest, and updating the data used (Cui at 0049).

Ishwaran, Hermant, The effect of splitting on random forests, Machine Learning, 99, pp. 75-118, dated 2015, downloaded 24 February 2021 from https://link.springer.com/article/10.1007/s10994-014-5451-2#citeas also discusses the use of trees, splitting, termination, and impurity functions such as Gini (see, e.g., Abstract at p. 75, and Regression forests at § 2, p. 79 et seq.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622